Citation Nr: 0413244	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tendinitis of the feet.

2.  Entitlement to a compensable rating for left otitis media 
with hearing loss disability.

3.  Entitlement to a temporary total rating (TTR) due to the 
need for a period of convalescence following a left 
myringoplasty in August 1980.

4.  Entitlement to a TTR due to the need for a period of 
convalescence following left ear surgery in 1992.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1972 to January 1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2003, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  During that hearing, the 
veteran raised contentions to the effect that service 
connection was warranted for "RSD" and for "sharko foot".  
Those claims have not been certified to the Board on appeal 
nor have they otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over 
those claims and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  
They are, however, referred to the RO for appropriate action.


REMAND

The veteran seeks entitlement to service connection for 
tendinitis of the feet, as well as an increased rating for 
his service-connected left otitis media with hearing loss 
disability.  He also seeks TTR's due to the claimed need for 
periods of convalescence following left ear surgery in August 
1980 and in 1992.
During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003).  

The Court has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court further held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims.  Pelegrini v. Principi, 17 Vet. 
App. at 422.

Although the RO sent the veteran notice of the VCAA in 
January 2001, that notice only referred to the veteran's 
claim for service connection for a bilateral foot condition.  
It did not specifically mention the TTR issues or the issue 
of entitlement to an increased rating for left otitis media 
with hearing loss disability.  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for tendinitis of the feet.  By a rating action in November 
1993, the RO in Oakland, California, denied entitlement to 
service connection for such disability.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, a Notice of Disagreement (NOD) was not received with 
which to initiate the appellate process.  Accordingly, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.1103 (1992).  The veteran now requests that his claim 
of entitlement to service connection for tendinitis of the 
feet be reopened.

When the VA published final rules implementing the VCAA in 
August 2001, such rules included changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2003).  The changes with respect to new and 
material evidence, however, were only effective for claims 
filed on or after August 29, 2001.  Inasmuch as the veteran's 
claim was filed before that date, the changes with respect to 
new and material evidence are not applicable in this case.  

In conjunction with his request to reopen a claim of 
entitlement to service connection for tendinitis, the veteran 
notes that from 1980 to 1983, he received treatment for foot 
disability at the San Francisco VAMC (see, e.g., the 
veteran's statement received in November 2000 and his 
substantive appeal (VA Form 9) received in August 2002).  
After the veteran testified to such treatment during his 
September 2003 hearing, the undersigned Veteran's Law Judge 
left the record open for sixty days, so that the veteran 
could obtain the associated treatment records.  In October 
2003, the veteran reported that such records were located at 
the National Archives facility in San Bruno, California.  He 
noted, however, that he was having difficulty obtaining those 
records and requested the VA's assistance in doing so.  

With respect to the veteran's claim for a TTR following left 
ear surgery in 1992, the Board notes that the record is 
negative for any evidence concerning that operation.  During 
his hearing in September 2003, however, he testified that 
such surgery took place at Atascadaro Hospital.  It does not 
appear that such records have ever been requested by the VA.

In light of the foregoing, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify you if further action is required on your part.  The 
following actions are to be performed by the VA:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claim, as set forth in 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.  In so doing, perform the 
following actions:  (1) inform the 
veteran of the information and evidence 
not of record that is necessary to 
substantiate each of his specific claims; 
(2) inform the veteran about the 
information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence that 
he is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his possession 
that pertains to any of his claims, or 
something to the effect that the veteran 
should give the VA everything it has 
pertaining to his claims.  See Pelegrini.

2.  Through official channels, request 
records reflecting the veteran's 
treatment at the San Francisco VAMC from 
January 1980 through December 1983.  Such 
official channels should include, but are 
not limited to, the San Francisco VAMC 
and the National Archives facility 
located in San Bruno, California.  Such 
effort must continue until it is 
determined that the requested records do 
not exist or that further attempts to 
obtain such records would be futile.  The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought, including, but not limited to, 
those specifically noted in this remand.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  Request that the veteran identify the 
date of his left ear surgery at 
Atascadaro Hospital in 1992.  Then, 
request that Atascadaro Hospital provide 
copies of all records associated with 
that surgery.  A failure to respond or a 
negative reply to any request must be 
associated with the claims folder.  If 
the requested records are unavailable, 
the RO must then notify the veteran of 
that fact in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

4.  When the foregoing actions have been 
completed, undertake any other indicated 
development, such as the scheduling of 
any necessary VA examinations.  Then, 
readjudicate the following issues:  
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
bilateral tendinitis of the feet; 
entitlement to a compensable rating for 
left otitis media with hearing loss 
disability; entitlement to a TTR due to 
the need for a period of convalescence 
following a left myringoplasty in August 
1980; and entitlement to a TTR due to the 
need for a period of convalescence 
following left ear surgery in 1992.  If 
the request to reopen the claim of 
entitlement to service connection for 
tendinitis of the feet is granted, 
adjudicate the merits of that claim.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded for further development.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



